Citation Nr: 0947422	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for tinea cruris 
claimed as "jungle rot."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1971, including service in Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2009.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or for 
many years following active duty separation, and is not 
causally related to active service.

2.  The Veteran has never been diagnosed as having chloracne 
or any of the other listed disorders which may be presumed to 
have been due to exposure to herbicides. 

3.  The Veteran has not had disabling residuals of tinea 
cruris at any time since filing his claim for compensation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Chloracne was not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

3.  Disabling residuals of tinea cruris were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in February 2006, March 
2006, and April 2006.  The RO specifically informed the 
Veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The March 2006 
letter advised him of information regarding how the VA 
assigns disability ratings and effective dates of payments in 
cases in which service connection is granted.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claims has been obtained.  The Veteran's service medical 
records were obtained.  He has also had a hearing and VA 
examinations.  The record before the Board also contains 
post-service treatment records pertaining to hearing loss.  
The Veteran has denied the existence of any records 
pertaining to a skin disorder.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

I.  Entitlement To Service Connection For Hearing Loss.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder 
such as an organic disease of the nervous system is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified in support of his claim during a 
hearing held before the undersigned Veterans Law Judge in 
June 2009.  He recounted being exposed to acoustic trauma 
during service while engaged in duties which involved close 
proximity to artillery.  The Veteran also expressed his 
belief that this noise exposure caused his current hearing 
loss.  

The Board finds that the Veteran's testimony regarding 
exposure to loud noise in service is credible.  Therefore, 
exposure to acoustic trauma in-service is demonstrated.  

Nevertheless, a grant of service connection for bilateral 
hearing loss is not warranted because the preponderance of 
the evidence shows that the Veteran's current hearing loss is 
not related to service.   

The Veteran's service medical records do not contain any 
mention of hearing loss or problems with the ears.  On the 
contrary, the report of a separation examination conducted in 
August 1971 shows normal clinical evaluation of the ears and 
drums.  On the audiological evaluation on separation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
5
5
LEFT
5
5
10
15
5

A hearing loss disorder was not diagnosed.  Therefore, the 
separation examination report weighs against the claim.  

There is also no contemporaneous evidence of hearing loss 
within a year of service.  

The earliest post service evidence pertaining to the ears is 
a report containing results of audiology tests conducted in 
July 1982 and later in connection with employment.  In July 
1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
0
LEFT
0
0
5
0
5

The Board notes that such findings are not consistent with a 
hearing loss disability as defined by VA regulations.  See 
38 C.F.R. § 3.385.  A hearing loss disability was first shown 
by this private testing in March 1989.

The Veteran did not file a claim for service connection for 
hearing loss until December 2005.  On the claim form, he 
indicated that the disability began in 1968.  

The Veteran has presented a written statement dated in 
January 2006 from a private audiologist.  The letter notes 
that the audiologist believed that the test results from July 
1982 were consistent with military type noise exposure and 
combat.  

In reviewing the foregoing letter, the Board notes that at 
most it indicates that it is possible that the Veteran's 
noise exposure in service caused his hearing loss.  
Significantly, a doctor's statement that the Veteran's 
disorder is "consistent" with an incident in service leaves 
open the possibility that the disorder is not related to 
service.  The audiologist did not consider the possibility 
that the hearing loss could be related to exposure to noise 
in post-service employment working for an oil exploration 
company.  In addition, the private audiologist did not 
consider significant evidence such as the normal service 
separation examination.  Therefore, such a statement is 
speculative and does not provide an adequate basis to allow a 
claim.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).    

The only convincing medical opinion pertaining to the 
etiology of current hearing loss weighs against the claim.  
The report of a VA hearing loss examination conducted in 
April 2008 reflects that the examiner reviewed the claims 
file, and noted that the Veteran had normal hearing on 
examination in service on separation.  The examiner also 
noted that on the private employment exam in 1982 the 
Veteran's hearing acuity was normal in the right ear and 
normal hearing in the left hear at thresholds from 500 to 4K 
plus a mild hearing loss at 6K HZ.  The VA examiner noted the 
private audiologist report indicating that the hearing loss 
in 1982 could be related to noise exposure in service, but 
the VA examiner commented that this opinion was not supported 
by any evidence.  The VA examiner further stated that the 
Veteran had the same level of hearing acuity on separation 
from service and on testing in 1982, with progressive 
deterioration between 1982 and 2002.   The examiner concluded 
that because the Veteran did not have progression of hearing 
loss until 10 years after service, it was the examiner's 
opinion that the Veteran's hearing loss was less likely than 
not (less than a 50/50 probability) caused by or the result 
of military service.  

The Board finds that the evidence demonstrates that the 
Veteran did not incur hearing loss in service.  In weighing 
the evidence of record, the Board finds the normal separation 
examination and the contemporaneous absence of complaints or 
treatment for hearing loss for many years after service to be 
of more probative value than the Veteran's current 
allegations of incurrence made many years after service.  In 
view of the lengthy period after separation from service 
without evidence of findings or diagnosis, this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Finally, the Board notes that 
the only non-speculative medical opinion weighs against the 
claim.  The Board has considered the statements by the 
Veteran.  To the extent that he alleges a causal connection 
between his hearing loss and active service, he is not 
competent to offer opinions on medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, 
the Board may not accept his unsupported lay statement as 
competent evidence as to the issue of medical causation.  To 
the extent that he attempts to demonstrate continuity of 
symptomatology of hearing loss since service, such a 
contention is clearly outweighed.  The weight of the evidence 
is against a finding of incurrence of hearing loss during 
service, shortly thereafter, or as a result of noise exposure 
in service.  Bilateral hearing loss was not incurred or 
aggravated by active service, nor may it be presumed to have 
been so incurred.

II.  Entitlement To Service Connection For Chloracne.

With respect to the claim that the Veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the Veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The list includes, among 
others, chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).  Chloracne, and porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent.  
38 C.F.R. § 3.307(a)(6).

Significantly, however, there is no indication that he has 
ever been diagnosed with chloracne.  The Veteran was afforded 
a skin disease examination by the VA in January 2008.  The 
only diagnoses were tinea cruris and tinea pedis resolved; 
and Veteran reports severe sun sensitivity since fungal 
infections.  Thus, chloracne was not found.  

The Board has considered contentions made by the Veteran.  
During the hearing, the Veteran testified as to his belief 
that skin problems he experienced after service were due to 
Agent Orange and were from the disorder chloracne.  However, 
the Veteran further testified that chloracne had never been 
diagnosed by any medical professional.  The Board notes that 
the Veteran's own opinion is not enough to support his claim.  
Lay persons, such as the Veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Based on the foregoing evidence, the Board finds that the 
Veteran has never been diagnosed as having chloracne or any 
of the other listed disorders which may be presumed to have 
been due to exposure to herbicides.  Accordingly, the Board 
concludes that chloracne was not incurred in or aggravated by 
service, and may not be presumed to have resulted from 
herbicide exposure.  

III.  Entitlement To Service Connection For Tinea Cruris.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Veteran seeks entitlement to service connection for 
residuals of tinea cruris.  His service medical records 
reflect that he was seen on several occasions for treatment 
of skin problems.

During the hearing held in June 2009, the Veteran and his 
wife testified as to the occurrence of ongoing skin problems 
subsequently to his separation from service.  

Significantly, however, the record nevertheless does not 
provide adequate support for the claim as there is no 
evidence of any disabling skin disorder during the period 
since the Veteran filed his claim for compensation.   The 
Board notes that during the hearing, the Veteran stated that 
he had not been diagnosed with tinea cruris or jungle rot 
within the last couple of years.  The Veteran stated that he 
had mentioned the problem to a doctor while being seen 
primarily for a burn injury, but no record of his complaint 
had been made.  

The report of a VA examination conducted in January 2008 
noted that the Veteran gave a history of being treated for 
fungal infections in service, and that he had severe sun 
sensitivity since then.  On examination, however, "No 
significant skin lesions or scars were evident.  No foot 
infection at present."  The only diagnoses were tinea cruris 
and tinea pedis resolved; and Veteran reports severe sun 
sensitivity since fungal infections.  

After considering all of the foregoing evidence, the Board 
finds that preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of tinea 
pedis.  Except for the Veteran's statements and claims, there 
is no competent medical evidence which shows that the Veteran 
has residuals of any such disease.  The VA examination report 
contains no findings of any such disability.  

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability"); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board again notes, however, that no other 
evidence of record reflects the presence of a diagnosed 
disability during that time frame.  Accordingly, service 
connection must be denied because there is no competent 
evidence of a diagnosis of a skin disability  See 38 U.S.C.A. 
§ 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chloracne is denied.  

Service connection for tinea cruris is denied.



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


